AO 245H (Rev 9/00) Judeyaeatarca Wisi gneapagpe na mene Frimipal as chery Fore ShFt| ESA S722: BBEROID Of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA
- ¥,
MELISSA TAYLOR

_JUDGMENT IN A CRIMINAL CASE

(Short Form)
CASE NUMBER: CR18-5250

Miriam F. Schwartz
Defendant’s Attomey

M1 THE DEFENDANT pleaded guilty to count(s) the single-count misdemeanor Information

Title & Section

18 U.S.C. §§ 7 & 641

M1 Count(s)

 

CRIMINAL MONETARY PENALTIES

Nature of Offense

Theft of Government Property (less than $1,000)

Date Offense
Concluded Count No.
11/1/2017 — I
1/21/2018

(lis & are dismissed on the motion of the United States.

All criminal monetary penalty payments are to be made as directed by the court.

IT IS ORDERED that the defendant shall notify the United States Attorney. for this district within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
defendant shall notify the court and United States attomey of any material change in the defendant’s economic circumstances.

Total: Fine

sZ7f 3 200 $ 2o

Defendant’s SSN:

Defendant’s DOB:

Defendant’s USM No:

Misi fs

Defendant’s Signature /

  
     

   

eee oo PRS
J onunne ODE

GE
—— ~ RECEIVED D

 
      
  

  
  

   

E
_ reteay afi

? TUT t
ot

  
 

ON AT Tatoutg

Beery

    

Assessment

XXX-KX-8309

XX-XX-1975

Processing Fee Payable Within/B

wif 30 olays

 

$ 0

ttle Lox

Spevidl Assistant United States Attomey

10/29/2018
Date of Imposition of Judgment

itn b. nde

Signature of Magistrate Judge

THE HONORABLE THERESA L. FRICKE
United States Magistrate Judge

10/29/2018
Date

 
